Name: Commission Regulation (EC) No 1659/2000 of 26 July 2000 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|32000R1659Commission Regulation (EC) No 1659/2000 of 26 July 2000 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 192 , 28/07/2000 P. 0019 - 0020Commission Regulation (EC) No 1659/2000of 26 July 2000amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Articles 29(2) and 33(12) thereof,Whereas:(1) Article 7 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector(2), as last amended by Regulation (EC) No 1439/2000(3), derogates from Article 5(1) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products(4), as last amended by Regulation (EC) No 1127/1999(5), by setting at EUR 60 the amount below which no licence is required for products for which no refund has been claimed. For the sake of simplification it is necessary to convert that amount into head for live bovines and into tonnes for other products.(2) Article 8(1) of Regulation (EC) No 1445/95 lays down a period of validity of 75 days for export licences with advance fixing of the refund for pure-bred breeding animals falling within CN code 0102 10 and a period of four months plus the current month for licences issued under the procedure referred to in Article 44 of Regulation (EEC) No 3719/88. Experience has shown that those periods are too brief and that they should be extended to five months plus the current month. At the same time, there should accordingly be a derogation increasing from 21 to 90 days the time limit referred to in Article 44(5) of Regulation (EEC) No 3719/88 within which the exporter must inform the agency issuing the licence of the result of a tendering procedure opened in a third country.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1445/95 is amended as follows:1. In Article 7, the second paragraph is replaced by the following:"However, notwithstanding, the fourth indent of Article 5(1) of Regulation (EEC) No 3719/88, no export licence shall be required for products covered by the second indent of Article 8(2) in quantities not exceeding nine head for products falling within CN code 0102 and not exceeding two tonnes for other products."2. Article 8(1) is replaced by the following:"1. The period of validity of licences for exports of products for which a refund is claimed and which are subject to the issuing of an export licence with advance fixing of the refund shall be:- five months plus the current month for products falling within CN code 0102 10 and 75 days for products falling within CN codes 0102 90 and 1602,- 30 days for other products,from the date of issue within the meaning of Article 21(2) of Regulation (EEC) No 3719/88.The validity of licences for exports of beef and veal issued under the procedure laid down in Article 44 of Regulation (EEC) No 3719/88 shall, however, expire at the end of the- fifth month for products falling within CN code 0102 10,- fourth month for other productsfollowing the date of issue the meaning of Article 21(2) of that Regulation.By derogation from Article 44(5) of Regulation (EEC) No 3719/88, the time limit of 21 days for products falling within CN code 0102 10 is replaced by 90 days."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 143, 27.6.1995, p. 35.(3) OJ L 161, 1.7.2000, p. 67.(4) OJ L 331, 2.12.1988, p. 1.(5) OJ L 135, 29.5.1999, p. 48.